Citation Nr: 0203717	
Decision Date: 04/24/02    Archive Date: 05/02/02

DOCKET NO.  96-42 446	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for cervical strain.

2.  Entitlement to service connection for residuals of a hip 
injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

K. S. Hughes, Counsel


INTRODUCTION

The veteran had active military service from July 17, 1979, 
to October 8, 1979 with subsequent unverified United States 
Air Force Reserve service.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in Los 
Angeles, California.  Thereafter, the veteran relocated and 
her claims file was transferred to the Regional Office (RO) 
in San Diego, California.

The Board notes that the veteran's appeal originally included 
the issue of entitlement to service connection for low back 
strain.  During the pendency of the appeal, by an October 
2001 rating decision, the RO granted service connection for 
low back strain and assigned a 20 percent disability 
evaluation effective from February 13, 1995.  The veteran was 
notified of this decision and did not file a notice of 
disagreement.  Therefore, the issue of entitlement to an 
increased rating for low back strain is not presently in 
appellate status.  See Grantham v. Brown, 114 F.3d 1156 (Fed. 
Cir. 1997).


FINDINGS OF FACT

1.  The veteran has been adequately notified of the evidence 
necessary to substantiate her claims and of the action to be 
taken by VA.

2.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained and the 
available medical evidence is sufficient for a determination 
of the matters addressed in this decision.

3.  The veteran's current chronic non-specific musculo-
ligamentous strain of the cervical spine is not the result of 
disease or injury which began during any period of her 
military service.

4.  No probative evidence demonstrating a present disability 
manifested by residuals of a hip injury has been submitted.


CONCLUSIONS OF LAW

1.  A disability of the cervical spine was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1131, 5107 
(West 1991 & Supp. 2001); 38 C.F.R. § 3.303 (2001).

2.  A disability manifested by residuals of a hip injury was 
not incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1131, 5107 (West 1991 & Supp. 2001); 38 C.F.R. § 3.303 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes there has been a significant change in the 
law during the pendency of this appeal.  On November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West Supp. 2001).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  

In addition, VA has recently published new regulations, which 
were created for the purpose of implementing many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The intended effect of these 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and scope of 
assistance VA will provide a claimant who files a 
substantially complete application for VA benefits.  These 
new regulations also provide guidelines regarding VA's duties 
to notify claimants of necessary information or evidence and 
to assist claimants in obtaining evidence.  These new 
regulations, which in pertinent part are effective as of the 
date of enactment of the VCAA, interpret and implement the 
mandates of the statute, "and do not provide any rights 
other than those provided by the VCAA."  66 Fed. Reg. 
45,629.

The duty to notify has been satisfied as the veteran has been 
provided with notice of what is required to substantiate her 
claims.  By virtue of the Statement of the Case (SOC) and the 
subsequent Supplemental Statements of the Case (SSOC) issued 
during the pendency of the appeal, the veteran and her 
representative were given notice of the information, medical 
evidence, or lay evidence necessary to substantiate the 
claims.  That is, the RO has provided notice of the pertinent 
laws and regulations pertaining to service connection.  It 
has also provided a rationale explaining to the veteran why 
the evidence did not satisfy the criteria for granting 
service connection.  Therefore, the duty to notify has been 
satisfied.  38 U.S.C.A. § 5103 (West Supp. 2001); 66 Fed. 
Reg. 45,620, 45,630 (August 29, 2001) (to be codified at 38 
C.F.R. § 3.159(b)); Stegall v. West, 11 Vet. App. 268 (1998).  

The revised duty to assist requires that VA make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim, make reasonable efforts to 
obtain relevant records adequately identified and authorized 
by the claimant, notify the claimant of the efforts taken to 
obtain those records, describe further action to be taken by 
VA, and make continued efforts to obtain records from a 
federal government department or agency unless it is 
reasonably certain that such records do not exist or that 
further efforts to obtain those records would be futile.  See 
38 C.F.R § 3.159(c).  The Board notes that the veteran's 
service medical records are contained in her claims file and 
that identified and authorized medical records necessary to 
substantiate her claims as to the issue of entitlement to 
service connection for cervical strain and the residuals of a 
hip injury have been received.

In this regard, the Board notes that the veteran has reported 
that she has submitted claims for benefits from the Social 
Security Administration and has indicated that she has 
received treatment from healthcare providers, to include Drs. 
C. Howard, R. Spunt, H. Spunt, and Mid-Valley Comprehensive 
Healthcare.  The evidence of record reflects that the RO has 
made numerous unsuccessful attempts to obtain records from 
these sources.  Moreover, the veteran has been provided 
numerous opportunities to submit additional evidence in 
support of her claim and afforded an opportunity to testify 
at a personal hearing at the RO.  Accordingly, the duty to 
assist has been satisfied because the RO has made reasonable 
efforts to obtain evidence necessary to substantiate the 
veteran's claims, including any relevant records adequately 
identified by the veteran and authorized by her to be 
obtained.

In claims for disability compensation VA is required to 
provide medical examinations or obtain medical opinions when 
necessary for an adequate decision.  In this regard, the 
Board notes the veteran underwent a VA examination in July 
1998.  Accordingly, the Board finds that evidence sufficient 
for an adequate determination of the matter on appeal has 
been obtained.

Therefore, the Board finds that VA has met the notice and 
duty to assist provisions contained in the new law as to the 
issues in this appeal.  In light of the notice and 
development action provided in this case, the Board also 
finds it would not be prejudicial to the veteran to issue a 
decision at this time.  But see Bernard v. Brown, 4 Vet. App. 
384 (1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).

In the circumstances of this case, a remand of the issues on 
appeal would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the appellant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the appellant are to be avoided).  
VA has satisfied its duties to notify and to assist the 
veteran.  Further development and further expending of VA's 
resources is not warranted.

Service Connection

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1131 (West 
1991); 38 C.F.R. § 3.303 (2001).  

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  For 
the showing of chronic disease in service, there are required 
a combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

The Court has held that the chronicity provision of 38 C.F.R. 
§ 3.303(b) is applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during an applicable presumptive period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim for service connection may still be 
granted if the condition is observed during service or any 
applicable presumptive period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present condition to that symptomatology.  Savage v. 
Gober, 10 Vet. App. 488 (1997).

In the context of reserve component service, the term "active 
military, naval or air service" includes any period of active 
duty for training in which the individual was disabled from a 
disease or injury and any period of inactive duty training 
during which the individual was disabled from an injury, if 
that injury was incurred or aggravated in the line of duty.  
38 U.S.C.A. § 101(24).  Active duty for training (ADT) is 
defined as full-time duty in the Armed Forces performed by 
Reserves for training purposes.  38 U.S.C.A. § 101(22).  
Inactive duty for training (INACDUTRA) is defined as other 
than full-time duty performed by the Reserves. 38 U.S.C.A. § 
101(23) (West 1991 & Supp. 2001).

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required."  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); see also Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992) (Court held that a witness must be 
competent in order for his statements or testimony to be 
probative as to the facts under consideration).  The Court 
has held that "Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability.  In the absence of 
proof of a present disability there can be no valid claim."  
See Brammer v. Brown, 3 Vet. App. 223, 225 (1992); see also 
Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

The United States Court of Appeals (Federal Circuit Court) 
has held that a veteran seeking disability benefits must 
establish the existence of a disability and a connection 
between service and the disability.  Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000).  The Federal Circuit Court has 
also recognized the Board's "authority to discount the 
weight and probity of evidence in light of its own inherent 
characteristics and its relationship to other items of 
evidence." Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2001).

Factual Background

Service medical records reflect that, in July 1980, the 
veteran was diagnosed with cervical strain as a result of a 
fall which occurred when a net was accidentally pulled from 
under her feet.  These records show that she continued to 
complain of recurrent neck, back, and hip pain.  The 
impression was muscle spasm.  Radiographic examination of the 
cervical spine in July 1980 demonstrated no evidence of 
fracture, dislocation, malalignment or other traumatic defect 
involving the cervical vertebrae.  No significant 
pathological changes were noted.  A January 1981 report of 
radiological findings notes an impression of negative pelvic 
ultrasound.  An April 1981 consultation report from the 
neurology clinic notes that the veteran had a chronic back 
pain which was most likely not related to her minor back 
injury in July 1980.  The examiner did not believe that the 
veteran was fit for world wide duties in the foreseeable 
future and recommended separation from reserve duties.  An 
April 1981 psychiatric consultation report includes an 
impression of no organic or psychiatric pathology and 
questionable conversion hysteria.  Upon medical board 
evaluation in September 1981, no diagnosis or organic basis 
for disease was found.  It was recommended that the veteran 
be returned to duty.  A report of separation examination is 
not available for review.

Private treatment records from Long Beach Comprehensive 
Health Center, dated from June to August 1992, are silent 
with respect to neck or hip pain.

In February 1995, the veteran submitted a VA Form 21-526, 
Veteran's Application for Compensation or Pension, in which 
she claimed that she injured her neck, low back, and hip in 
1980.

Medical evidence submitted in support of the veteran's claims 
includes private treatment records from Martin Luther King, 
Jr./Drew Medical Center, dated from November 1993 to June 
1995 indicates a December 1994 diagnosis of and treatment for 
leiomyosarcoma of the rectum.  These records show that the 
veteran's complaints included constant RLQ (right lower 
quadrant) pain which radiated to the hip and back.  This pain 
was characterized as "tearing" in nature and associated 
with rectal bleeding.  A September 1995 treatment report 
notes that the veteran complained of a five year history of 
right hip pain.  It is further noted that the veteran 
reported having fallen down repeatedly.  This treatment 
report shows that MRI (magnetic resonance imaging scan) 
showed L5-S1 disc disease which was identified as the cause 
of the veteran's pain.  

In a September 1995 statement attached to the veteran's 
application for vocational rehabilitation, she recalled that 
she was the victim of another's misjudgement when a staff 
seargent pulled a palletizing net out from under her in the 
warehouse in Guam in July 1980.  She claimed that this injury 
tilted her spine at the very tip, leaving her with a 15 to 25 
percent disablity.  The veteran stated that the symptoms in 
her low back and right hip area have bothered her thru the 
years but "an added dilema of rectal bleeding and a 
diagnosis of cancer [had left her] weak in the knees."

Private treatment records received from UCSD (University of 
California, San Diego) Medical Center in October 1995, 
reflect that the veteran was diagnosed with leiomyosarcoma of 
the rectum.  These medical records include an August 1995 
report of X-ray examination of the lumbar spine which notes a 
finding of "probably two small phleboliths in the pelvis."  
These records also show that the veteran underwent a bone 
scan with negative findings.

VA outpatient treatment records, dated from March to October 
1996, include treatment for rectal carcinoma.  These records 
also reflect that the veteran's complaints included recurrent 
low back and hip pain.  An April 1996 summary of interactions 
between the veteran and her husband and her VA physician 
includes a statement by the veteran's husband that "there 
was nothing wrong with his wife, except for chronic pain from 
a military injury which he said we were all ignoring."  

A June 1996 Initial Report from a private physician, J. A. 
Ninberg, D. C., (Doctor of Chiropractic) notes the veteran's 
history of falling when a cargo "palletizing" net was 
pulled out from under her feet.  This report also reflects 
that the veteran had fallen twice during the previous "month 
because her legs went out from under her while walking up and 
down stairs."  Dr. Ninberg commented that examination 
findings and X-ray analysis were consistent with an 
unresolved mechanical lower back injury of long standing.  He 
further commented that physical examination revealed myospasm 
and ligament constriction and reduced normal vertebral motion 
of the dorsolumbar and cervical spine.  He concluded that 
restriction of normal lumbopelvic motion is indicative of a 
chronic problem due to the taut nature of restricted 
vertebral motion with muscle guarding and pinpoint 
tenderness.  Dr. Ninberg noted that radiographs reveal 
anterior, posterior, and rotatory spinal misalignments which 
indicate ligamentous instability.  The diagnoses were 
identified as "subacute cervicocranial syndrome, cervical 
myofascitis, lumbar plexus disorder, intersegmental 
dysfunction, and lumbar fascitis."

In July 1996, the RO received a July 1981 service medical 
record which was not previously available for review.  This 
service medical record essentially summarizes the veteran's 
medical history during the 12 months prior to July 1981, as 
described above, and recommends that the veteran be 
discharged from her duties.  In addition, the examiner 
commented that it has been almost a year since the veteran 
fell and no disease or reason for her complaint has been 
revealed.  

The November 1996 personal hearing transcript reflects that 
the veteran reiterated her claims of entitlement to service 
connection for cervical strain and residuals of a hip injury.  
Additionally, the veteran reported that she had received 
treatment at Olive View Hospital in the early 1980's.  She 
also stated that she been denied Supplemental Social Security 
benefits on two prior occassions and her claim for disability 
benefits from the Social Security Administration had been 
denied and was under appeal with the assistance of an 
attorney.  The veteran recalled that she had been treated by 
a chiropractor who told her that her hip and low back were 
starting to "degenerate."  She reported that the 
chiropractor based this impression on "[w]here he could feel 
the heat" rather than X-ray examination.  

Private treatment records from San Ysidro Health Center, 
Inc., dated from December 1997 to June 1998, show that the 
veteran sought treatment for low back and hip pain in 
February 1998.  It is noted that X-ray examination of the 
sacrum and coccyx were within normal limits.  

A July 1998 report of VA examination for joints reflects that 
the veteran's claims file was reviewed by the examiner.  The 
veteran reported that she experiences "spasms" of pain in 
the "hips" and lower to mid back several time a day and 
this pain runs up her spine to her neck.  In connection with 
the veteran's description of her "hip" pain, the examiner 
noted that the veteran pointed more to her buttocks area 
rather then to the hip joints.  She further reported that, 
when walking, there is a tendency for her right lower 
extremity to turn in because it feels more comfortable in 
this position.  However, as a result of this turning in, she 
reported that she tends to trip and fall.  Objective findings 
included pain deep in the posterior and lower aspects of the 
right buttocks when standing rather than in the groin or 
inguinal area of the right hip.  Upon examination of the 
hips, the examiner noted that manipulation and movement of 
the hips seemed to be quite free with pain only at the 
extremes of motion, especially on the right.  Report of X-ray 
examination reflects that the veteran's cervical spine leaned 
slightly to the right and was otherwise unremarkable.  
Similarly, X-ray examination of her lumbar spine and hip 
joints were within normal limits.  The examiner provided the 
following diagnosis:

Other than the fact that the patient has some 
degree of obesity and is obviously somewhat 
overweight, she does not have significant abnormal 
objective findings as relates to evaluation of the 
back and hips.  Her complaint of right "hip" pain 
seems to be more of a manifestation of referred 
pain from the low back area rather than from the 
hip joint, per se.  Based on the findings and the 
patient's symptoms, it would appear that she has 
the syndrome of chronic, nonspecific muscular 
ligament strain of the low back.  It remains to be 
seen whether or not X-ray will demonstrate evidence 
of any significant discogenic disease.  Based on 
the patient's history and the findings, it is my 
feeling that it is as likely as not that her 
present condition is related to her injury of July 
1980.  

The patient definitely appears to have functional 
limitations due to pain and possible structural 
abnormalities at the lumbosacral area.

The examiner further provided the following Additional 
Diagnoses:

No significant objective findings or related 
complaints are found.  X-ray of c-spine reported to 
be "unremarkable" with no evidence of 
degenerative disease.  Thus her symptoms are 
suggestive of a chronic non-specific musculo 
ligamentous strain of the cervical spine.  In the 
absence of any objective clinical or radiographic 
findings it is unlikely that this is related to 
injury sustained in the reported injury of July 
1980.  

By letter dated in June 2001, the RO informed the veteran of 
a change in the law and requested that she provide any 
additional information or evidence in support of her claim.  
Upon notice that the veteran had a different address, the RO 
mailed this letter to the correct address in October 2001.  
However, no response to this request by or on behalf of the 
veteran has been received.

Upon consideration of the foregoing, by an October 2001 
rating decision, the RO granted service connection for low 
back strain and assigned a schedular evaluation of 20 percent 
disabling effective from February 13, 1995; the date of 
receipt of the veteran's claim.  By a separate supplemental 
statement of the case, dated in October 2001, the RO 
continued the denial of service connection for cervical 
strain and residuals of a hip injury.

Analysis

Based upon a comprehensive review of the record, the Board 
finds that no competent evidence has been submitted to 
demonstrate that the veteran has a present disability 
manifested by residuals of a hip injury.  The Board 
acknowledges that, during her period of active duty in 1980, 
the veteran was diagnosed with cervical strain as a result of 
a fall which occurred when a net was accidentally pulled from 
under her feet.  However, no diagnosis or organic basis for 
disease was found upon medical board evaluation in September 
1981.  Moreover, the July 1998 report of VA examination for 
joints includes the opinion that the veteran's "complaint of 
right "hip" pain seems to be more of a manifestation of 
referred pain from the low back area rather than from the hip 
joint, per se."  Therefore, the Board must conclude that 
service connection must be denied for the veteran's claim of 
entitlement to service connection for residuals of a hip 
injury as the evidence establishes that the veteran does not 
currently have such impairment.  See Rabideau v. Derwinski, 2 
Vet. App. 141, 144 (1992); see also Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992) (absent proof of a present 
disability there can be no valid claim).

Similarly, with respect to her claim of entitlement to 
service connection for cervical strain, the medical evidence 
includes her complaints of recurrent neck pain; however, the 
probative medical evidence of record, including her service 
medical records and the July 1998 report of VA examination, 
are negative for objective clinical or radiographic findings 
of cervical spine pathology.  Moreover, the probative medical 
evidence of record is silent with respect an opinion by a 
qualified medical professional that the veteran's complaints 
of recurrent neck pain are a result of an injury sustained 
during her period of military service.  To the contrary, 
although the July 1998 report of VA examination includes a 
diagnosis of chronic non-specific musculo ligamentous strain 
of the cervical spine, the examination report also includes 
the medical opinion that, "[i]n the absence of any objective 
clinical or radiographic findings it is unlikely that this is 
related to injury sustained in the reported injury of July 
1980."  Accordingly, the Board must conclude that 
entitlement to service connection for cervical strain is not 
warranted because such impairment is not shown to be a result 
of a disease or injury sustained during the veteran's period 
of active duty.

The only evidence in this case of current residuals of a hip 
injury and a neck disorder associated with a disease or 
injury sustained during the veteran's period of military 
service are the opinions of the veteran and her husband.  In 
this regard, the Board notes that, while the veteran and her 
husband are competent to describe events or symptomatic 
manifestations of a disorder that are perceptible to a lay 
party, the Court has made clear that a lay party is not 
competent to provide probative evidence as to matters 
requiring expertise derived from specialized medical 
knowledge, skills, expertise, training, or education.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1994).  
Accordingly, the Board must find that the veteran and her 
husband are not competent to associate an injury she 
sustained during service to her current complaints of hip or 
neck pain.  

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  In this case, the 
Board finds that the preponderance of the evidence is against 
the veteran's claims.


ORDER

Entitlement to service connection for cervical strain is 
denied.

Entitlement to service connection for residuals of a hip 
injury is denied.



		
	A. BRYANT
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

